PER CURIAM.*
Rodolfo Gamboa appeals the district court’s revocation of his supervised release. He argues that revocation was error because it was based on unreliable and conflicting hearsay information that he had assaulted his wife.
The district court did not err in revoking Gamboa’s supervised release. United States v. Alaniz-Alaniz, 38 F.3d 788, 792 (5th Cir.1994). There was sufficiently reliable evidence in the form of the police report, the assault victim’s statement, and the testimony of the probation officer to support the district court’s determination that Gamboa assaulted his wife. Id. at 791 & n. 8. The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.